WHEELER, District Judge.
The bankrupt appears to have had six horses, any two of which are worth over $200, and one, selected by him, $150. He claims $200 in the "proceeds of the horses, if entitled to that, with the right to two, if they do not sell for more than $200. But the exemption is not of $200 in value in horses, nor of horses that do not bring at sale more than $200; it is of horses not exceeding in value $200, which is the actual value, of which the appraisal is at least prima facie evidence. Two horses include one, and any one may be exempt, if within the value of $200, and kept and used for team work. V. S. 1805. The one selected worth $150, and so kept and used, appears to be exempt, and the bankrupt does not appear to be entitled to any more as exempt out of the horses. That appears to be the measure of his right in that behalf. The bankrupt appears to be entitled to either of the three team *936wagons mentioned, one of the value of $60, and the others $35 each, as he may select, as neither will make the exemption in that respect above $250, with the horse, which is the limit as to that kind of property. When the selection of a team wagon is made, the remainder of the $250 in value, after deducting the amount of the value of the horse and wagon selected, is to be set out as selected from the other articles named in the statute to an amount in value not exceeding that limit of $250.
Let exemptions in this behalf be set out accordingly.